DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 remain pending in the application. 
The claim objection is withdrawn in response to Applicant’s amendment.
The amendments to the abstract are acknowledged and appreciated.
Applicant’s arguments regarding the rejection of claims 1-9 and 12-20 under 35 USC 102 as being anticipated by Welsh have been fully considered, and are persuasive. The rejection is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing element in claims 4, 6 and 20. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh (US3018085) (“Welsh”) in view of Vetters et al. (US2021/0054745).
Regarding claim 1, Welsh teaches (Fig. 2) a turbine engine (Col. 1 lines 9-31) comprising: an engine core comprising at least a compressor section, combustor section, and turbine section (Col. 1 lines 9-31) in axial flow arrangement and defining (fig. 1) a rotor (19) and a stator (generally indicated by 11) having a casing circumferentially surrounding at least a portion of the rotor (5 in fig. 1); a first seal structure comprising a finger seal (22) projecting from the rotor (19) and circumferentially extending about the rotor (fig. 1 is in partial cross section); a plurality of circumferentially arranged 
Walsh fails to teach the radial outer end being directly coupled to the casing, and at least some of the struts extending through the plurality of circumferentially arranged vanes. 
In an analogous art, Vetters teaches a floating airfoil vane assembly. Vetters teaches (Fig. 4) a vane strut (14) attached to a casing (19) at a radial outer end, the strut extending through the vane to provide structural strength to the vane and receive force loads applied to the vane by the working fluid (see paragraphs [0052-0053]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine engine of Walsh and change the plurality of struts to have a radial outer end being directly coupled to the casing, and at least some of the struts extending through the plurality of circumferentially arranged vanes as taught by Vetters to provide structural strength to the vane and receive force loads applied to the vane by the working fluid.
Regarding claim 2, Welsh in view of Vetters teach the turbine engine of claim 1, and Welsh teaches (Fig. 2) the floating seal comprises a ring (33) and at least one dynamic seal (41, 42) extending between the ring and the lower band.
Regarding claim 3, Welsh in view of Vetters teach the turbine engine of claim 2, and Welsh teaches (Fig. 3) the ring comprises multiple, circumferentially arranged segments (attached through rivet 38).
Regarding claim 4, Welsh in view of Vetters teach the turbine engine of claim 2, and Welsh teaches (Fig. 2) the ring comprises a seal guide (41) and the dynamic seal comprises a biasing element (42) and a seal element coupled to the seal guide, with the biasing element biasing the seal element against the lower band (Fig. 2).
Regarding claim 5, Welsh in view of Vetters teach the turbine engine of claim 4, and Welsh teaches (Fig. 2) the biasing element comprises a spring (Col. 3 lines 15-22) and the seal guide comprises a seal guide channel (Fig. 3) wherein the spring resides in the seal guide channel.
Regarding claim 6, Welsh in view of Vetters teach the turbine engine of claim 5, and Welsh teaches (Fig. 3) at least a portion of the biasing element resides in the seal guide channel.
Regarding claim 7, Welsh in view of Vetters teach the turbine engine of claim 2, and Welsh teaches (Fig. 2) the ring further comprises an aperture (formed by element 34) operably coupled to the struts.
Regarding claim 8, Welsh in view of Vetters teach the turbine engine of claim 7, and Welsh teaches (Fig. 2) a plurality of apertures (formed by elements 34 over the plurality of rings 33) and at least some of the struts are received in the apertures.
Regarding claim 9, Welsh in view of Vetters teach the turbine engine of claim 8, and Welsh teaches (Fig. 2) the apertures are at least partially defined by corresponding ribs (elements 34 resemble ribs).
Regarding claim 12, Welsh teaches (Fig. 2) a turbine engine (Col. 1 lines 9-31)   comprising: an engine core comprising a rotor (19) and a stator (11) having a casing circumferentially surrounding at least a portion of the rotor; a plurality of circumferentially arranged vanes (11) forming an upper band (12) mounted to the casing and a lower band (28) extending circumferentially about and spaced from the rotor; at least one strut (27) terminating in a radial inner end extending radially inwardly with respect to the lower band, and a floating seal (32) carried by at least one of the stator or vanes and radially movable relative to the lower band and sealing the lower band relative to the rotor (Fig. 2).
Walsh fails to teach at least one strut terminating in a radial outer end directly coupled to the casing.
In an analogous art, Vetters teaches a floating airfoil vane assembly. Vetters teaches (Fig. 4) a vane strut (14) attached to a casing (19) at a radial outer end, the strut extending through the vane to provide structural strength to the vane and receive force loads applied to the vane by the working fluid (see paragraphs [0052-0053]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine engine of Walsh and change at least one strut to terminate 
Regarding claim 13, Welsh in view of Vetters teach the turbine engine of claim 12, and Welsh further teaches (Fig. 2) the floating seal comprises a ring (33) circumferentially surrounding the rotor and a dynamic seal (41,42) between the ring and the lower band.
Regarding claim 14, Welsh in view of Vetters teach the turbine engine of claim 13, and Welsh further teaches (Fig. 2) the ring is axially or circumferentially constrained relative to the lower band (the ring is axially constrained by elements 34).
Regarding claim 15, Welsh in view of Vetters teach the turbine engine of claim 14, and Welsh further teaches (Fig. 2) at least one strut (27) operably coupling the ring to the lower band to axially constrain the lower band (the ring is coupled to the strut through 28).
Regarding claim 16, Welsh in view of Vetters teach the turbine engine of claim 15, and Welsh further teaches (Fig. 2) the at least one strut extends at least from the lower band to the ring.
Regarding claim 17, Welsh in view of Vetters teach the turbine engine of claim 16, and Welsh further teaches (Fig. 2) the at least one strut extends from the casing.
Regarding claim 18, Welsh in view of Vetters teach the turbine engine of claim 17, and Welsh further teaches (Fig. 2) the at least one strut extends through the vane.
Regarding claim 19, Welsh in view of Vetters teach the turbine engine of claim 12, and Welsh further teaches (Fig. 2) the floating seal further comprises a dynamic seal (seal ring 31, 41, 42) moveable at least in the radial direction (leaf spring 42 biases 31 radially).
Regarding claim 20, Welsh in view of Vetters teach the turbine engine of claim 19, and Welsh further teaches (Fig. 3) the dynamic seal (31, 41, 42) comprises a biasing element (42) and a seal element (seal ring 31), with the biasing element (leaf spring 42) biasing the seal element (31) against the lower band (28).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Vetters and a design choice.
Welsh in view of Vetters teach the turbine engine of claim 8, but fail to teach at least on strut of the plurality of struts comprises multiple segments, wherein a first of the segments is mounted to a shroud and a second of the segments passes through the aperture and secures to the first segment.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745